Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 8/17/2021.  Claims 1, 6, 7, 9, 10, 14, 15 and 17-20 are amended.  Claims 1-20 remain pending.
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. 
Applicant submits amended claims 1, 10 and 18 recited features of  displaying on the display unit "a graphical user interface (GUI)" that includes a first interface element "in a first portion of the (GUI)," a second interface element "in a second portion of the GUI" and a map "in a third portion of the GUI are not taught from any combination of the cited references, and specifically:
“even if Ebdon discloses a user interface 15 and this user interface permitted certain user information to be input, it is apparent that Ebdon's egress agent 13 is distinct from the user interface 15. This egress agent 13 was cited as providing a teaching of the claimed map and, indeed, there is no indication that Ebdon teaches or suggests that the information included in the egress agent 13 is presented to a user by way of the user interface 15.”
And
“Haney is generally silent as to a GUI that allows users to interact with Haney's system. In fact, Haney only mentions the use of a GUI once in paragraph [0083] in the context of enabling single commands to turn tracking of a group of people on or off. Nothing is said in the reference about using a GUI to self-identify as a supervisor/mayor as claimed. Certainly, nothing is said about using a second interface in a second portion of a GUI to self-identify as a supervisor/mayor as claimed.”

	The examiner respectfully disagrees.
 (See Ebdon Figs. 1-3 egress agent 13, interface 15, [0026] The egress agent 13 may receive information regarding the emergency plan, floor plan, emergency routes, exits, muster points, etc. [0028] “..The egress agent 13 can provide a user interface 15 ..”  [0029] “..receives updated location and heading data, e.g. from the location provider or from the server agent, to generate continual navigational information for the user, such as emergency prompts potentially including "turn by turn" guidance...”).
Further, contradictory to the applicant remarks Haney teaches a GUI that allows users to interact with Haney's system (See Haney Fig. 2A, [0163] A member of a buddy group can market a target on a mapit display..These packets are then sent to the buddies on the list and the location of the target is extracted and posted on a mapit display” and Fig. 1, Fig. 5, Fig. 6 with GUI display) and specifically teaches a second interface in a second portion of a GUI to self-identify as a supervisor/mayor as claimed (See Haney Fig. 14, [0079] teaching GUI interfaces to enable buddy operation equivalent to self-identify as mayor Fig. 2B, [0063] teaches buddy groups and supervisor roles Fig. 5, [0152]-[0153] [0163] teaches GUI interfaces adding and moving map target locations also equivalent to self-identify as mayor).
Applicant submits amended claims 9, 17 and 20 recited features of  "in a fourth portion of the GUI" and "in a fifth portion of the GUI," are not taught from any combination of the cited references.
	The examiner respectfully disagrees.


Therefore applicant arguments are not persuasive, the rejection claims 1-20 are updated to reflect the amended features but rest on the cited art previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebdon; Deren G. et al. US 20110136463 A1, herein referred to as Ebdon, in view of Haney; Richard D. US 20060223518 A1, herein referred to as Haney.

Regarding Claims 1, 10 and 19, Ebdon discloses A tool for supporting dynamic mustering in a facility having monitoring and control systems (See Ebdon Figs. 1-3, [0019]-[0026] system 10, mobile devices 12, server 20, Fig. 4, [0031]), the tool comprising:
multiple mobile computing devices respectively comprising a display unit, a memory and a processor (See Ebdon Figs. 1-3, [0024] mobile or portable devices 12 Fig. 9, [0051] processor 71 of a device 12 with associated memory 72 [0031] touch pad/screen), the memory of each of the multiple mobile computing devices having executable instructions of a distributed application (See Ebdon Figs. 1-3, [0024]-[0030] egress agent 13) stored thereon, which, when executed, cause the corresponding processor to communicate with the monitoring and control systems (See Ebdon Figs. 1-3, [0025] The egress agent 13 is configured to receive data from the premises' emergency systems or centralized emergency system, other agents, and the user. Fig. 9, [0051] the processor 61 may communicate through a suitable communications link 65 with further processors, such as a processor 71 of a device 12 with associated memory 72 Fig. 1, [0018] server 20 e.g. monitoring and control systems of the facility), to conduct a registration of the corresponding user (See Ebdon Figs. 1-3, [0026] when a device enters a region controlled by the server 20, the device will register for communications with the server, as is known in the field)  and to display on the corresponding display unit a graphical user interface (GUI) (See Ebdon Figs. 1-3, [0028] user interface 15 that allows for receipt and entry of information by the user [0019] visual instructions [0020] floor plan, street map) that comprises:
a first interface element in a first portion of the (GUI) by which the corresponding user indicates his/her safety level (See Ebdon Figs. 1-3, [0028] The egress agent 13 can provide a user interface 15 that allows for receipt and entry of information by the user [0040] “..User of device B responds that they are trapped..” therefore indicate safety level);
and a map in a third portion of the GUI (See Ebdon Figs. 1-3, [0020] the emergency response may direct a user along a plan of a premises such as a floor plan or a campus plan. Alternatively, the emergency response may direct a user along a street map [0028] “..The egress agent 13 can provide a user interface 15 ..” [0029] navigational information), the map comprising first information received from the monitoring and control systems (See Ebdon Figs. 1-3 egress agent 13, interface 15, [0026] The egress agent 13 may receive information regarding the emergency plan, floor plan, emergency routes, exits, muster points, etc. [0028] “..The egress agent 13 can provide a user interface 15 ..”  [0029] “..receives updated location and heading data, e.g. from the location provider or from the server agent, to generate continual navigational information for the user, such as emergency prompts potentially including "turn by turn" guidance...” ), second information relating to predefined static muster points (See Ebdon Figs. 1-3, [0026] The egress agent 13 may receive information regarding the emergency plan, floor plan, emergency routes, exits, muster points, etc [0029] teaches route selection and navigation based on predefined waypoints [0030] preferred evacuation routes and muster locations) and third information relating to dynamic muster points of users (See Ebdon where real time information equivalent to dynamic muster points Figs. 5-6, [0030] continuously update the preferred route during an event based on information received from the facility's authorities and/or from peer devices [0032] the server may optionally continue to provide hazard zones and evacuation route information (e.g. newly identified hazards, non-functional exits, etc.) to the egress agents  [0034] the system may make use of two-way communication of emergency based information to provide updating of potential evacuation routes).
Ebdon further teaches a second interface element by which the corresponding user provides environment and muster point feedback (See Ebdon where real time information and two-way communication equivalent to dynamic muster points Figs. 5-6, [0030] [0032] [0034]).
a second interface element in a second portion of the GUI by which the corresponding user self-identifies as a mayor; and a map comprising third information relating to dynamic muster points of users self-identifying as mayors, as recited in claims 1, 10 and 19.
Haney teaches a second interface element a second portion of the GUI by which the corresponding user self-identifies as a mayor (See Haney Fig. 14, [0079] teaching GUI interfaces to enable buddy operation equivalent to self-identify as mayor Fig. 2B, [0063] teaches buddy groups and supervisor roles Fig. 5, [0152]-[0153] [0163] teaches GUI interfaces adding and moving map target locations also equivalent to self-identify as mayor and Fig. 1, Fig. 5, Fig. 6 with GUI display); and 
a map in a  third portion of the GUI, the map comprising third information relating to dynamic muster points of users self-identifying as mayors (See Haney Fig. 2A, [0163] A member of a buddy group can market a target on a mapit display..These packets are then sent to the buddies on the list and the location of the target is extracted and posted on a mapit display” and Fig. 1, Fig. 5, Fig. 6 with GUI display; See also Fig. 5, [0152] The Buddy Tracker software allows targets to be designated to specify meeting points, sites of emergencies or service call locations…Targets can be moved simply by dragging and dropping the target to a new location on the display on the web browser..).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ebdon, to include the noted teachings of Haney, in order to contact emergency rescuers and know locations of victims (Haney [0004]).

Regarding Claims 2 and 11, the combination teaches wherein the mobile computing device comprises a smartphone, a tablet and a laptop (See Ebdon Fig. 1, Fig. 3, [0024] The mobile device 12 may be any suitable device such as a cellular phone, personal digital assistant (PDA), netbook, or laptop).  

Regarding Claim 3, the combination teaches wherein the mobile computing device is plural in number and is provided as at least one mobile computing device for each user in the facility (See Ebdon Fig. 1, Fig. 3, [0024] the emergency response system 10 uses functionality of mobile devices, which may be considered to be ubiquitous throughout a premises; See also Fig.1 plural devices 12).

Regarding Claims 4 and 12, the combination teaches the registration of the user comprises a recordation of identification thereof (See Haney Fig. 1, [0059] teaches authentication and register using EIN of device).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Haney, in order to contact emergency rescuers and know locations of victims (Haney [0004]).

Regarding Claims 5 and 13, the combination teaches for each user self-identifying as a mayor, the map further comprises an illustration of the identifications of other users at map locations corresponding to actual locations thereof (See Haney Figs. 2C 2D [0060] mapit page where the positions of active users).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Haney, in order to contact emergency rescuers and know locations of victims (Haney [0004]).

Regarding Claims 6 and 14, the combination teaches the first interface allows the user to indicate his/her danger level and health status (See Ebdon Fig. 1, Fig. 3, [0028] user interface 15 that allows for receipt and entry of information by the user [0040] “..User of device B responds that they are trapped..” therefore indicate safety level and health status).

Regarding Claims 7, 15 and 19, the combination teaches the first information comprises: structural data which is displayable in the map as a plan of the facility in the map (See Ebdon Figs. 1-3, [0026] The egress agent 13 may receive information regarding the emergency plan, floor plan, emergency routes, exits, muster points, etc. [0020] the emergency response may direct a user along a plan of a premises such as a floor plan or a campus plan. Alternatively, the emergency response may direct a user along a street map [0029] navigational information);
and environmental condition data of the predefined static and dynamic muster points which is displayable in the map as guidance relative to the plan for the use (See Ebdon where real time information and two-way communication equivalent to dynamic muster points Figs. 5-6, [0030] [0032] [0034]).
Haney further teaches environmental condition data of the predefined static and dynamic muster points which is displayable as guidance relative to the plan for the use (See Haney Fig. 2A, Fig. 5, [0152] The Buddy Tracker software allows targets to be designated to specify meeting points, sites of emergencies or service call locations…Targets can be moved simply by dragging and dropping the target to a new location on the display on the web browser.. [0163] A member of a buddy group can market a target on a mapit display..These packets are then sent to the buddies on the list and the location of the target is extracted and posted on a mapit display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Haney, in order to contact emergency rescuers and know locations of victims (Haney [0004]).

Regarding Claims 8 and 16, the combination teaches the second information comprises a location of the predefined static muster points relative to the plan (See Ebdon Figs. 1-3, [0026] The egress agent 13 may receive information regarding the emergency plan, floor plan, emergency routes, exits, muster points, etc. [0020] the emergency response may direct a user along a plan of a premises such as a floor plan or a campus plan. Alternatively, the emergency response may direct a user along a street map [0029] navigational information), and 
the third information comprises a location and a vector of the dynamic muster points relative to the plan (See Ebdon where displayed real time information based on two-way communication equivalent to dynamic muster points Figs. 5-6, [0030] [0032] [0034]); And See Haney Fig. 2A, Fig. 5, [0152] The Buddy Tracker software allows targets to be designated to specify meeting points, sites of emergencies or service call locations…Targets can be moved simply by dragging and dropping the target to a new location on the display on the web browser.. [0163] A member of a buddy group can market a target on a mapit display..These packets are then sent to the buddies on the list and the location of the target is extracted and posted on a mapit display).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Haney, in order to contact emergency rescuers and know locations of victims (Haney [0004]).

Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebdon; Deren G. et al. US 20110136463 A1 in view of Haney; Richard D. US 20060223518 A1. as applied to claims 1-8, 10-16, and 18-19  above, and further in view of Pineau; Steven et al. US 8907763 B2, herein referred to as Pineau.

Regarding Claims 9, 17 and 20, the combination of Ebdon and Haney teaches wherein, for at least each user self-identifying as a mayor (See Haney Fig. 14, [0079] teaching GUI interfaces to enable buddy operation equivalent to self-identify as mayor Fig. 2B, [0063] teaches buddy groups and supervisor roles Fig. 5, [0152]-[0153] [0163] teaches GUI interfaces adding and moving map target locations also equivalent to self-identify as mayor and Fig. 1, Fig. 5, Fig. 6 with GUI display), the GUI further comprises a user-mayor, mayor-mayor and mayor-first responder communication engaging elements in a fifth portion of the GUI (See Haney Fig. 24, Fig. 27 [0061] teaches short text messages, record and send voice messages, photos, Instant Messenger links, target positions, etc. and 911 screen user-mayor, mayor-mayor and mayor-first responder communication; See also Ebdon displayed real time information based on two-way communication [0028] egress agent and user interface 15; Figs. 5-6, [0030] [0032] [0034]).
The combination does not explicitly disclose the GUI further comprises: a user check-in element in a fourth position of the GUI, as recited in claims 9, 17, and 20.
Pineau teaches the interface further comprises: a user check-in element in a fourth portion of the GUI (See Pinaeu Fig. 31, Col. 29 Lines 40-50: step 806).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Pineau, in order to check-in persons at a muster station (Pinaeu Col. 29 Lines 40-50).	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649